DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  The most recently submitted Amendment to claim 1 removes the limitation that the M-shape of certain components is taken from a cross-section of the components. This language should be reincorporated with respect to the cap layer and incorporated with respect to the dielectric structure as these components will not have an M-shape absent the cross section. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5, 6, and 14-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LiCausi et al. (US 10,177,028 B1).
Regarding claim 1, LeCausi et al. disclose a semiconductor device (Fig. 8), comprising:
a substrate (“wafers” in Col. 3, Ln 24 on which the following structures are built);

a cap layer (combination of 160 and 130 directly contacting 160 in Fig. 8), wherein the cap layer has an M-shaped bottom portion (see Fig. 8), and the cap layer and the dielectric structure are formed of different materials, wherein the M-shaped bottom portion of the cap layer covers the M-shaped top portion of the dielectric structure (see Fig. 8).

    PNG
    media_image1.png
    456
    987
    media_image1.png
    Greyscale

Regarding claim 2, the cap layer is a composite layer comprising:
a first cap layer (160) having a U-shaped cross section; and
a second cap layer (130) on the first cap layer and having a pair of foot portion on opposite sides of the first cap layer (foot portions directly contact materials labeled in Fig. 1 as 120 and 125).
Regarding claim 3, the first cap layer comprises a material (cobalt) having a different etch selectivity than the dielectric structure (silicon nitride).
Regarding claim 5, an edge of the cap layer and an edge of the dielectric structure form a common sidewall (See Fig. 8).

Regarding claim 15, the dielectric structures extends between the first cap layer and the second cap layer (see Fig. 8) and extends between the pair of foot portions of the second cap layer (the dielectric structure extends between the foot portions in plan view, see Fig. 8).
Regarding claim 17, LaCausi discloses that the dielectric structure comprises one of the claimed materials (Col. 3, Lines 40-42).
Regarding claim 18, the device comprises a word line (115 in Fig. 4) below the dielectric structure.
Alternatively, regarding claim 1, LeCausi et al. disclose a semiconductor device (Fig. 8), comprising:
Regarding claim 1, LeCausi et al. disclose a semiconductor device (Fig. 8), comprising:
a substrate (“wafers” in Col. 3, Ln 24 on which the following structures are built);
a dielectric structure (105 in Fig. 1) over the substrate, wherein the dielectric structure has an M-shaped top portion (portion of the top surface of the dielectric structure between the two conductive material portions adjacent to either side of the cap, see annotated copy of Fig. 8, below); and
a cap layer (combination of 130 and 135 directly contacting 160 in Fig. 8), wherein the cap layer has an M-shaped bottom portion (see Fig. 8), and the cap layer and the dielectric structure are formed of different materials, wherein the M-shaped bottom portion of the cap layer covers the M-shaped top portion of the dielectric structure (see Fig. 8).

    PNG
    media_image1.png
    456
    987
    media_image1.png
    Greyscale


Regarding claim 14, LeCausi et al. further disclose that an upper portion of the cap layer is tapered so that a first width of a middle portion of the cap layer is greater than a second width of a top surface of the cap (see annotated copy of Fig. 8, below).

    PNG
    media_image2.png
    364
    594
    media_image2.png
    Greyscale

Regarding claim 16, the cap layer comprises one of the claimed materials (Col. 4, Line 40).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaCausi as applied to claim 2 above, and further in view of Ting (US 2015/0332999 A1).
Regarding claim 4, LaCausi discloses a TaN barrier layer (Col. 3, Line 47) but does not disclose airgaps.
However, it is known in the art to form airgaps surrounds TaN barrier layers (¶ 0027 of Ting). There is a benefit to forming such air gaps in that it increases electrical isolation between horizontally adjacent components. It would have been obvious to one having ordinary skill in the art at the time of the invention to include such air gaps around the barrier layers of LaCausi for this benefit. In the device of the combination, the device will comprise a pair of aid gaps between the pair of foot portions and the substrate. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaCausi as applied to claim 1 above, and further in view of Chang et al. (US 2019/0165188 A1).
.
Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “the top portion of the alleged dielectric structure 105 [of LaCausi] is planar.” This argument is not persuasive as the top surface of 105 is not planar (see Fig. 8 of LaCausi).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        
/STEVEN B GAUTHIER/Examiner, Art Unit 2893